Exhibit 10.4

AMENDMENT NO. 4
TO THE
SUPPLEMENTAL RETIREMENT PLAN
FOR EMPLOYEES OF
WEBSTER BANK

The Supplemental Retirement Plan for Employees of Webster Bank, as amended and
restated effective as of January 1, 2003, is hereby amended as follows:

(1) Effective as of January 1, 2007, a new paragraph is added at the end of the
“General” section of the Plan to read as follows:

Notwithstanding anything else herein to the contrary, the Chief Financial
Officer of the Bank who is in office on January 1, 2007: (a) shall not accrue
any supplemental retirement income under the Supplemental Plan; but (b) will be
eligible to receive additional supplemental transition contributions under the
Supplemental Plan commencing as of January 1, 2007.

(2) Effective as of January 1, 2007, a new Section 2(i) is added to Article II
of the Plan to read as follows:

(i) Notwithstanding anything else in this Article II to the contrary, the Chief
Financial Officer of the Bank who is in office on January 1, 2007 will receive
no Supplemental Retirement Income under the Supplemental Plan, even though he
may have accrued a monthly retirement income under the Pension Plan as of the
close of business on December 31, 2007.

(3) Effective as of January 1, 2007, Section 2(a) of Article III of the Plan is
amended to read as follows:

(a) As of the last day of each calendar year, the amount of an eligible
Employee’s Supplemental Matching Contributions will be determined. The amount of
such Supplemental Matching Contributions for a calendar year will equal the sum
of the following:

(i) the excess, if any, of: (A) the Employee’s adjusted matching contributions,
as determined under Section 2(b) of Article III, for such calendar year; over
(B) the maximum amount of matching contributions which would have been allocated
for the benefit of the Employee under the 401(k) Plan for such calendar year if
he or she had actually made the maximum elective deferrals permitted by the
terms of the 401(k) Plan (determined in accordance with the limitations set
forth in the 401(k) Plan and in Code Sections 401(k), 401(m), 402(g), 415 and
401(a)(17));

(ii) if the eligible Employee is entitled to receive nonelective contributions
under the 401(k) Plan, the excess, if any, of: (A) the Employee’s adjusted
nonelective contributions, as determined under Section 2(b) of Article III, for
such calendar year; over (B) the actual nonelective contributions received by
the Employee during the calendar year (determined in accordance with the
limitations set forth in the 401(k) Plan and in Code Section 415 and
401(a)(17));

(iii) if the eligible Employee is entitled to receive transition contributions
under the 401(k) Plan, the excess, if any, of: (A) the Employee’s adjusted
transition contributions, as determined under Section 2(b) of Article III, for
such calendar year; over (B) the actual transition contributions received by the
Employee during the calendar year (determined in accordance with the limitations
set forth in the 401(k) Plan and in Code Section 415 and 401(a)(17));

(iv) with respect to the Chairman and Chief Executive Officer of the Bank and
the President of the Bank who were in office on January 1, 2004, if the Employee
is entitled to receive transition contributions under the 401(k) Plan, an
additional supplemental transition contribution; and

(v) with respect to the Chief Financial Officer of the Bank who is in office on
January 1, 2007, for the 2007 calendar year and for any period on or after
January 1, 2008 if the Employee is entitled to receive transition contributions
under the 401(k) Plan, an additional supplemental transition contribution.

(4) Effective as of January 1, 2007, a new paragraph is added at the end of
Section 2(b) of Article III of the Plan to read as follows:

For purposes of Section 2(a)(v) of Article III, an additional supplemental
transition contribution shall be determined as follows:

(i) the additional supplemental transition contribution for the Chief Financial
Officer of the Bank who was in office on January 1, 2007 shall equal ten percent
(10%) of his additional supplemental transition contribution compensation;
provided, however, that such Employee shall not receive an additional
supplemental transition contribution for any period following the date on which
he terminates employment or December 31 of the date on which he reaches age 65
(whichever occurs first); and

(ii) for purposes of determining the Employee’s additional supplemental
transition contribution, his additional supplemental transition contribution
compensation shall equal his base pay and any bonuses earned during the
applicable period (whether or not paid during the applicable period).

(5) All section numbers and cross references thereto are appropriately amended
to effectuate the intention of the foregoing amendments.

Dated at Waterbury, Connecticut the            day of      , 20 .

     
ATTEST:
  WEBSTER BANK, NATIONAL ASSOCIATION
 
   
 
  By
 
   
 
   
Its Secretary
  Title:
 
   

